Citation Nr: 0721190	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability; and if so, whether the claim may be granted.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

A motion to advance this case on the Board's docket was 
granted by the Board on July 9, 2007, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).



FINDINGS OF FACT

1.  A claim for service connection for residuals of a back 
injury/lumbosacral strain was denied by an August 1954 rating 
decision that was not appealed.

2.  Evidence submitted subsequent to the August 1954 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  Service connection has not been established for any 
disability.


CONCLUSIONS OF LAW

1.  The August 1954 rating decision which denied a claim for 
service connection for residuals of a back injury/lumbosacral 
strain is final. 38 U.S.C. § 709 (1952); Veterans Regulation 
No. 2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008.

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for lumbosacral 
strain is not reopened.  38 U.S.C.A. §§ 5108 (2002); 38 
C.F.R. § 3.156 (2006).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's October 2006 Remand, the RO 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), in the context of Kent v. 
Nicholson, 20 Vet.App. 1 (2006), as discussed in more detail 
below and issued a supplemental statement of the case.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's October 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).



I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in November 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The November 2006 letter told him to provide VA with 
any evidence he may have pertaining to the claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  It also advised him that new and material 
evidence was needed to reopen claims of service connection 
for lumbosacral strain, and defined what qualified as new and 
material evidence in his case.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In addition, the letter advised of how 
VA determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2007.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	New and Material Evidence

In a decision dated in August 1954, the RO/Board denied the 
veteran's claim for service connection for a back 
injury/lumbosacral strain.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.  Thus, the August 1954 
decision is final.  

The veteran's application to reopen his claim of service 
connection for a back injury in November 1953 was received in 
November 2002.  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  As the veteran filed his 
claim after this date, the new version (cited below) applies 
in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a February 2003 rating decision, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for lumbosacral strain.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The August 1954 rating decision denied service connection for 
a back injury on the basis that although the veteran was 
treated for lumbosacral strain in November 1953, no residuals 
of the condition were noted on discharge examination or on VA 
examination in August 1954.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).    

Based on the grounds stated for the denial of service 
connection for a back injury/lumbosacral strain in the August 
1954 rating decision, new and material evidence would consist 
of evidence of a current back disability and medical evidence 
linking such disability to active service.  

Additional evidence received since the August 1954 rating 
decision includes various VA treatment records for back pain 
and the veteran's written statements.  The various VA 
treatment records include a September 2003 nuclear bone scan 
which indicated degenerative disc disease.  Thus, there is 
evidence of a current back disability.  However, the record 
is still absent medical evidence of a relationship between 
the current disability and military service.

The Board has considered the evidence received since the 
August 1954 rating decision and finds that there is still no 
evidence that the veteran suffers from a lumbar spine 
disability incurred in or aggravated by active service. 

Accordingly, the Board finds that the evidence received 
subsequent to August 1954 rating decision is not new and 
material and does not serve to reopen the claim.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for a lumbar spine 
disability, the benefit of the doubt doctrine does not apply.  
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.	TDIU

A TDIU rating may be assigned when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2005).  When a claimant is unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  In determining whether the veteran is 
entitled to a TDIU rating, neither non-service-connected 
disabilities or advancing age may be considered.  38 C.F.R. § 
4.19.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The veteran has no service-connected 
disabilities.  A TDIU rating requires that a veteran be 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  Therefore, 
entitlement to TDIU cannot be established in this case and 
the veteran's claim is denied.




ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a lumbar 
spine disability is denied.

Entitlement to a TDIU is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


